Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-21 are allowed because none of the prior art references of record teaches an ink jet printing apparatus, comprising an ink supply container which includes an outlet port configured to be inserted into an injection port of an ink tank and configured for the ink to flow through; and a second shape portion formed near the outlet port and configured to engage a first shape portion of the ink tank, a flow channel member which is disposed inside the injection port and includes a channel through which the ink is injected into an ink chamber of the ink tank; the flow channel member is displaceable relative to the injection port in a direction intersecting an inserting direction of inserting the outlet port into the injection port, and the ink supply container is fixed to the ink tank by engagement between the second shape portion and the first shape portion in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853